               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UTICA MUTUAL INSURANCE CO.,                          CIVIL ACTION
        Plaintiff,

      v.                                             No. 18-3959

VOEGELE MECHANICAL, INC., et al., :
        Defendants.               :

                                     OPINION

I.    Introduction

      This case arises from a demand for arbitration with the American Arbitration

Association filed by Pine Run Retirement Community ("Pine Run") against

Defendant McDonald Building Company ("McDonald") regarding a remodeling

project that Pine Run alleged McDonald defectively performed. McDonald sought

to join its subcontractor Voegele Mechanical, Inc. ("Voegele") as a party to the

arbitration asserting that McDonald qualified as an additional insured under

Voegele' s commercial general liability policy with Plaintiff Utica Mutual

Insurance Company ("Utica"). Utica subsequently filed this declaratory action

seeking a declaration from this Court that it owes no obligation to defend or

indemnify its named insured, Voegele 1, or alleged additional insured, McDonald.

See ECF No. 1.


1
  After Voegele filed for bankruptcy, the arbitration was limited to the available
insurance coverage under Voegele's policy with Utica, and the parties were
                                          1
      This matter comes before the Court on Utica and McDonald's cross motions

for summary judgment (ECF Nos. 30 & 31). 2 For the following reasons, Utica's

Motion for Summary Judgment will be granted, and McDonald's Motion for

Summary Judgment will be denied.

II.   Background

      Pine Run contracted with McDonald to complete renovations at its facilities

that included the replacement and installation of new packaged terminal air

conditioner ("PTAC") units and the integration of new construction and

replacement components with existing construction. Under the construction

agreement, McDonald assumed the duties of a construction manager. McDonald

subsequently subcontracted the replacement and installation of the PTAC units to

Voegele. The agreement between McDonald and Voegele (the "subcontract")

delimitated the scope ofVoegele's work. Pursuant to the subcontract, Voegele

was obligated to obtain broad form commercial general liability coverage.

Accordingly, Utica insured Voegele under a commercial general liability policy

that provided coverage and contained additional insured provisions for contractors'

completed operations.


prohibited from seeking the assets of Voegele. Consequently, Voegele no longer
has any interest in the outcome of this declaratory judgment action. ECF No. 30-1
at ,-r 3 (Stipulation of Undisputed Facts).
2
  The parties agreed that this matter would be disposed of on cross motions for
summary judgment. See ECF No. 18.
                                         2
       On May 29, 2018, Pine Run commenced an AAA arbitration action (the

"AAA Complaint") against McDonald pursuant to the construction agreement

wherein Pine Run alleged, among other things, that McDonald negligently and/or

defectively supervised and performed the replacement and installation of the

PTAC units at Pine Run resulting in "substantial and widespread water infiltration

and mold in patient rooms at the Health Center."

      Specifically, the AAA arbitration statement of claims alleges the following: 3

      4.    On June 28, 2013, Pine Run and McDonald entered into the
      American Institute of Architect's Agreement Between Owner and
      Construction Manager as Constructor ALAI Document A133 - 2009
      ("the Construction Agreement"), (See Exhibit A)



      10. Under the Construction Agreement, McDonald was required to
      serve as construction manager and constructor for a project that
      included extensive renovations to Pine Run's existing five-story Health
      Center.
      11. As part of the project, McDonald undertook extensive
      renovations to the facility.
      12.    The renovations included:
             a.    Enclosing the original fourth-floor balconies with
             facades and roofs;

             b.     Replacing facade cladding on portions of the fifth-
             floor exterior walls;




3
 The following facts recited are those stipulated to by the parties as undisputed.
ECF No. 30-1 at~ 3 (Stipulation of Undisputed Facts).
                                          3
      c.    Installing new and replacing original window
      systems;

      d.     Replacing storefronts and entrances;

      e.     Installing and replacing all original PTAC2 units
      and sleeve penetrating the existing and new perimeter
      walls; and

      f.   Integrating the new construction and replacement
      components with the original construction.



15. McDonald also "warrant[ed] that the Work will conform to the
requirements of the Contract Documents and will be free from defects,
except for those inherent in the quality of the Work the Contract
Documents require or permit. Work, materials, or equipment not
conforming to these requirements may be considered defective." (See
id, at§ 3.5; Exhibit A).



B.    An Independent Third Party - TBS - Determined that
      McDonald's Negligent Installation of the PTAC Units Cause
      Water Damage to Patient Rooms

18. After installation of the PTAC units, a Pine Run housekeeper
noticed water damage in three patient rooms (Rooms 413, 415, 420).
19. Pine Run found similar damage in other rooms that have PTAC
units installed by McDonald.

20. In November 2016, the ongoing problem was evidenced by the
PTAC unit in Room 531 leaking into Room 426.

21. Pine Run engaged an independent third party, TBS to investigate
and determine the cause of the water damage observed in patient rooms.

22. TBS determined that McDonald improperly installed the
packing, fabricated pans, flashing and related material during the
installation of the new PTAC units:


                                  4
The water testing included testing of the metal PTAC
sleeve (Test Location #1) and the exterior louver (Test
Location #2). We tested to the metal PTAC sleeve first to
determine if the metal sleeve had any deficiencies that may
be contributing to the water infiltration noted on the
interior. We noted water was able to flow through the
metal PTAC sleeve when the weeps were sealed. This
water discharged to the exterior, at various points and the
space below, through a gap in the floor system. 'There
may be water infiltration occurring behind the original
louver, We believe that water collected in the pan does not
drain continuously to the exterior due to the lack of the 2"
end dam at the metal flashing pan and sealant at the
leading edge of the metal flashing pan.

We note that the new GE PTAC unit was installed in the
rough opening of the previous PTAC unit. We believe that
the previous PTAC unit was larger than the new GE PTAC
unit. In order to install the new GE PTAC unit, wood
blocking, sealant and metal flashing was installed at the
exterior wall behind the original louver. However, we are
not able to confirm the installation of exterior sheathing
and the tie-in of the weather resistive barrier. We were
able to observe daylight within the wood blocking
assembly. We also were able to note daylight below the
PTAC unit from the interior.

We were able to review the GE PTAC unit installation
instructions as provided in submittal package 15740-01-
01, dated 13 September 2013. We are unaware of any
other shop drawings or other submittals for the PTAC
installation, The installation instructions recommend
providing a metal pan with 2" end dam extending the
depth of the flashing pan. The metal PTAC sleeve is to be
installed on top of this pan in a bed of sealant. We did not
observe the 2" end dam or the bed of sealant at the PTAC
sleeve at Test Location # 1 and #2 as recommended by the
GE installation instructions.
The water test at Location #2 was conducted to test the
original louver in an event of a rainstorm. Our nozzle, held
                             5
      at 60 degrees was intended to replicate a rain storm event.
      Within 10 minutes of testing, we noted 2 quarts of water
      in a bucket in the space below Room 415, The path of
      water was similar to the Test Location # 1. We believe that
      the water is traveling through the gap in the floor at the
      wood blocking pack out. From our tests we conclude that
      the wood blocking assembly installed to pack out and seal
      the reduced rough opening at the new PTAC unit is not
      water tight.

(See January 19, 2016 TBS Report at pp. 4-5; Exhibit B).

23. TBS recommended further investigation that included forensic
removal of the PTAC and associated components to understand
McDonald's installation and to generate project-specific details to
remedy the situation. (See id. at p. 5).



25. The forensic removal and inspection ofMcDonald's work further
confirmed that McDonald had defectively installed the PTAC unit,
resulting in leakage. As TBS observed:

     The forensic removal of the existing exterior finishes
     demonstrated the lack of continuity of the weather
     resistive barrier and connection to the metal flashing
     systems. In addition, the lack of properly sealed metal
     flashing at the right jamb provided areas for the water
     intrusion observed by Pine Run Retirement Community.
     Our water testing, conducted on January 5, 2016, showed
     that water traveled through the gaps at the wood blocking
     and into the gap/hole at the floor. This water traveled
     through the gap/hole in the floor and appeared in space
     below Room 413. The forensic removal uncovered
     improperly terminated flashings. We noted gaps and a
     path for water to travel. In addition, there was no
     connection of the weather resistive barrier into the rough
     opening or the PTAC unit.




                                  6
       This lack of continuity of the between the weather resistive
       barrier and the PTAC flashing allows for water intrusion
       into the wall assembly.

(See TBS March 31, 2016 Report at p. 2; Exhibit B).



28. On June 29, 2016, TBS returned to Pine Run to visually inspect
two additional PTAC locations on the second and third floors of the
Health Center.

29. TBS determined that McDonald engaged in the same negligent
workmanship and installation of these PTAC units:

      During our visit, we reviewed existing conditions of the
      PTAC units at Rooms 224 and 322. In our limited visual
      review of the units in these rooms, we noted similar
      conditions to those noted in our report dated January 19,
      2016. Such conditions include: no sealant noted below the
      bottom pan flashing, gaps in the perimeter sealant, and
      noted paths to daylight from the interior. While we
      understand that no water infiltration issues have been
      reported, our limited visual inspection of the PTAC units
      in Rooms 224 and 322 revealed similar issues to those
      outlined in our previous report dated January 19, 2016
      which include: no sealant at the base of the flashing pan,
      no upturned leg on the metal pan flashing per GE's
      recommended installation instructions, and a lack of
      continuity in the weather resistive barrier. We recommend
      that these issues be addressed in a similar fashion to the
      remedial work detailed for the PTAC unit at Room 518,
      We recommend reviewing other PTAC locations
      throughout the facility to ensure a water tight condition
      exists at the PTA C units.

(See TBS Report dated August 3, 2016; Exhibit B).

30. Despite the fact that an independent third party has determined
that McDonald defectively installed the PTAC units, McDonald has
refused to correct the defects at its cost as required by the Construction
Agreement.
                                    7
D.    Pine Run Continues to Discover Additional                   Water
      Penetration at Multiple Other PTAC Locations

32. Pine Run's continued inspection of the property has revealed
water penetration at multiple other PTAC locations.

33. Functional drainage flashing and weather-resistive barrier seals
at the PTAC sleeve are deficient, allowing water and air penetration.

34. No weather-resistive barrier exists behind the stucco finish on the
plywood panel at the fifth floor PTAC units.

35. The fifth floor PTAC sleeve flashing is deficient, allowing water
infiltration at the fourth floor ceiling.

36. Pine Run believes, and therefore alleges, that the systemic
defects in McDonald's installation of the PTACs was so fundamentally
deficient that there is water damage at all PTAC locations.

E.    Pine Run Discovers Other Construction Defects

37. McDonald's defective installation of the PTAC units prompted
Pine Run to perform additional inspections of the Health Center to
determine if other construction work performed by McDonald was
defective.
38. These inspections revealed multiple, substantial construction
defects resulting in extensive damage to the facility, including:
      a.    Metal base flashing between the third floor brick
      wall and the fourth floor fiber cement cladding is deficient.

      b.     The weather-resistive barrier installed behind the
      fiber cement cladding uses improper flashing tape and
      flashing details at the terminations.
      c.     The fourth floor windows were improperly installed
      and poorly sealed, the fifth floor window flashing is
      deficient.



                                   8
      d.     Deficient or m1ssmg insulation and non-
      conforming soffit construction was identified in the fourth
      floor at the wall interface, increasing air infiltration and
      poor thermal performance.

      e.     Missing moisture barrier at the fourth floor soffit.

      f.      Discontinuity of the moisture barrier behind the
      fifth floor metal column covers allows water penetration.

      g.    Roof expansion joints are discontinuous at the
      fourth floor and fifth floor roof edge, which do not
      accommodate anticipated movement and expose the roof
      components to damage and water infiltration.

      h.    Failure along the fifth floor roof gravel stop.

      i.     Multiple leaks in the fourth floor patient room
      ceilings, resulting in mold and other evidence of water-
      related deterioration of interior building components.

      j.     Fourth floor roof bases flashing and termination
      bars are improperly anchored into Gypsum sheathing and
      not a structural material.

      k.     The as-built gutter attachment at the fourth floor
      roof is not in compliance with industry standards.

      1.      Perimeter fire safeing(sic) is missing at the edge of
      the fifth floor slab.

39. Further testing revealed substantial and widespread water
infiltration and mold in patient rooms throughout the Health Center.

40. McDonald's negligent and faulty work also caused damage to the
Health Center's Roof. There is roof damage caused by leakage from
the PTAC installation in Room 518. Room 518 is immediately above
Room 413, There is a flat roof wrapped from Room 413 up to Room
518. When a roofer cut into the flat roof membrane to investigate the
damage caused by the leak, not only was the leak from Room 518
identified, but sawdust and other waste construction materials which
should have been cleaned out before the membrane was installed were

                                   9
        discovered, so that the membrane would not seal to the plywood base.
        The water underneath the roof from the PTAC leak had frozen and
        cracked the roof which now needs to be replaced.

        F.    Damages

        44. As a result of McDonald's negligent defective installation of the
        PT AC units and refusal to correct the defects, Pine Run has incurred,
        and continues to incur, significant damages.

        45. Pine Run estimates that it will cost at least $1.8 million just to
        repair McDonald's faulty work and to remediate the defective building
        conditions. Remediating the mold in the patient rooms alone will take
        more than a year and will result in a considerable disruption to Pine
        Run's ongoing operations.

        (A copy of the arbitration demand is attached hereto as Exhibit "A").



        As a result of those factual allegations setting forth instances of, among

other things, the defective and negligent installation of the PTAC units, Pine Run

asserted three causes of action: breach of contract (Count I), breach of implied

warranties (Count II), and breach of expressive warranties (Count III). ECF No.

30-4.

        Pine Run's claimed damages attributable to the alleged defective and

negligent installation of the PTAC units include: repairing the installed PTAC

units; remediating damage to the existing buildings due to water infiltration;

remediating mold caused by water infiltration; disruption of ongoing business

operations; and substantial testing and inspection-related expenses. ECF No. 30-4

at 1144-46.

                                           10
       There is no separate complaint joining Voegele as an additional respondent

to the arbitration, yet pursuant to subsection 17.3 4 of Article 17 "Dispute

Resolution" of McDonald's subcontract with Voegele, Voegele agreed to be joined

as a party in any litigation, arbitration or proceeding involving the contractor. ECF

No. 30-5.

       The subcontract was effective as of June 25, 2013, and designated Voegele

as McDonald's "Subcontractor" with regard to HVAC work to be done at Pine Run

- Health Center for Pine Run Retirement Community and, specifically, installation

of the PTAC units. ECF No. 30-5 at p. 2. Voegele's scope of work under the

subcontract included, but was not limited to:

      [A]ll items necessary to furnish and install HVAC Systems for Pine
      Run Retirement Community- Health Center Renovations project. The
      work shall include, but not be limited to, providing all labor,
      superv1s10n, materials, engineering, equipment, transportation,
      permit/fees, applicable taxes, insurance, patent fees, warranties,
      guarantees required to perform the complete work as shown or
      described in the Contract Documents. This scope of work takes
      precedence over all other Contract Documents.

      ***
      H.     As this Project involves construction within an occupied
      building, this Subcontractor is to exercise care to protect existing
      conditions such as buildings, roads, walls, drives, trees, vehicles,

4
  17.3 Subcontractor agrees to be joined as a party in any litigation, arbitration, or
proceeding involving the Contractor and any third party that involves any issue or
fact arising out of or related in any way to the Subcontract and its performance
thereunder and hereby expressly consents to the jurisdiction of the court where
such litigation, arbitration, or proceeding is instituted.
                                          11
       utilities, etc. from damage due to your Work. Repair or replace any
       such items damaged to the entire satisfaction of MBC and Pine Run
       Retirement Community at no additional cost.

       ***
       AA. Furnish and install PTAC units including but not limited to
       piping, wall sleeves, etc. per the documents and as described in the
       specifications.

ECF No. 30-5 at pp. 22-24.

      Further, pursuant to Article 9 "Insurance," Voegele's obligations to

McDonald included:

      [O]btain[ing] and maintain[ing], at Subcontractor's expense, the
      insurance coverages required in this Article and in accordance with the
      requirements and limits set forth on Exhibit D, attached hereto and
      made a part hereof.

Id. at p. 8. In pertinent part, Exhibit D of the Contract reads:

      COMMERCIAL           GENERAL        AND      UMBRELLA        LIABILITY
      INSURANCE:

      Sub-Contractor shall maintain commercial general liability (CGL), and
      if necessary, commercial umbrella insurance with a limit of not less
      than $5,000,000.00 each occurrence. If such CGL insurance contains a
      general aggregate limit, it shall apply separately to the project.

      CGL insurance shall be written on ISO occurrence form CG 00 01 (or
      substitute form providing equivalent coverage) and shall cover liability
      arising from premises, contractual liability, operations, independent
      contractors, products-completed operations, personal injury and
      advertising injury, broad form property damage and liability assumed
      under an insured contract (including the tort liability of another
      assumed in a business contract).

      Owner, McDonald Building Company, LLC, their agents, directors,
      officers, employees, subsidiaries and affiliates, and any other parties as
                                          12
       designated in the contract documents shall be included as an additional
       insured under the CGL, using ISO Additional Insured Endorsement CG
       20 10 (03/97 edition) or CG 20 10 (10/01 edition) AND CG 20 37
       ( 10/01 edition) or a substitute providing equivalent coverage, and under
       the commercial umbrella, if any. All insurance certificates shall contain
       an affirmative statement that there is no CG 24 26 endorsement
       (Amendment of Insured Contractor Definition) or any other provision
       excluding coverage for the Contractor's Sole Negligence which has
       been assumed by Contract if not otherwise prohibited by law. Sub-
       Contractor's insurance is to be endorsed to reflect it is primary and non-
       contributory and that any other insurance or self-insurance programs
       afforded to, or maintained by Owner or McDonald Building Company,
       LLC or other additional insureds shall be excess only and shall not be
       called upon to contribute with this insurance.

Id. at p. 31.

        Utica issued a Commercial Package Policy to Voegele as its first named

insured for the policy period of March 1, 2016 through March 1, 2017. See ECF

No. 30-6. 5 The insuring agreement for the policy reads, in pertinent part, as

follows:

       COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY

       1. Insuring Agreement

       a.     We will pay those sums that the insured becomes legally
       obligated to pay as damages because of "bodily injury" or "property
       damage" to which this insurance applies. We will have the right and
       duty to defend the insured against any "suit" seeking those damages.
       However, we will have no duty to defend the insured against any


5
  Utica insured Voegele from March 1, 2011 through March 1, 201 7. Utica refers
to the last policy period as that appears to be the time frame when the damage
became apparent as alleged in the AAA complaint. The pertinent language from
the insuring agreement and definition cited supra is identical in all of the policies.
                                           13
      "suit" seeking damages for "bodily injury" or "property damage" to
      which this insurance does not apply ....

      b.   This insurance applies only to "bodily injury" or "property
      damage" only if:

      ( 1) The "bodily injury" or "property damage" is caused by an
      "occurrence" that takes place in the "coverage territory";

      (2)   The "bodily injury" or "property damage" occurs during the
      policy period; ...

ECF No. 30-6 at Bates No. 00039.

      The policy contains the following Additional Insured - Owners, Lessees or

Contractors - Completed Operations Endorsement:

     ADDITIONAL INSURED - OWNERS, LESSEES OR
     CONTRACTORS - COMPLETED OPERATIONS

     A.     Section II - Who is An Insured is amended to include as an
     additional insured the person(s) or organization(s) shown In the
     Schedule, but only with respect to liability for "bodily injury" or
     "property damage" caused, in whole or In part, by "your work"' at the
     location designated and described in the Schedule of this endorsement
     performed for that additional Insured and included In the "products-
     completed operations hazard".

     1.    The insurance afforded to such additional insured only applies to
     the extent permitted by law; and

     2.     If coverage provided to the additional Insured Is required by a
     contract or agreement, the insurance afforded to such additional Insured
     will not be broader than that which you are required by the contract or
     agreement to provide for such additional Insured.

     B.    With respect to the insurance afforded to these additional
     insureds, the following is added to Section III - Limits Of Insurance:




                                        14
       If coverage provided to the additional insured is required by a contract
       or agreement, the most we will pay on behalf of the additional insured
       is the amount of insurance:

       1.       Required by the contract or agreement; or

       2.    Available under the applicable Limits of Insurance shown in the
       Declarations;

       whichever Is less.

       This endorsement shall not increase the applicable Limits of Insurance
       shown In the Declarations.

Id. at 00030.

       The policy also contains the following Primary and Noncontributory -

Other Insurance Condition Endorsement:

      PRIMARY AND NONCONTRIBUTORY - OTHER INSURANCE
      CONDITION

      The following is added to the Other Insurance Condition and
      superseded any provision to the contrary:

      Primary And Noncontributory Insurance

      This Insurance is primary to and will not seek contribution from any
      other Insurance available to an additional insured under your policy
      provided that:

      ( 1)      The additional insured 1s Named Insured under such other
                insurance; and

      (2)       You have agreed in writing in a contract or agreement that this
                Insurance would be primary and would not seek contribution
                form any other insurance available to the additional insured.

Id. at 00038.




                                           15
       The policy defines "occurrence" as an accident, "including continuous or

repeated exposure to substantially the same general harmful conditions." Id. at

00053. The policy contains the following definition: "Insured contract," as

amended by Endorsement:

      f.      That part of any other contract or agreement pertaining to your
      business (including an indemnification of a municipality in connection
      with work performed for a municipality) under which you assume the
      tort liability of another party to pay for "bodily injury" or "property
      damage" to a third person or organization, provided the "bodily injury"
      or "property damage" is caused, in whole or in part, by you or by those
      acting on your behalf. However, such part of a contract or agreement
      shall only be considered an "insured contract" to the extent your
      assumption of the tort liability is permitted by law. Tort liability means
      a liability that would be imposed by law in the absence of any contract
      or agreement.

Id. at 00055.

      The policy contains, in relevant part, the following definition of "Products-

completed operations hazard":

      16.       "Products-completed operations hazard":

                a.    Includes all "bodily injury" and "property damage"
                      occurring away from premises you own or rent and
                      arising out of "your product" or "your work" except:

                      (1)   Products that are still in your physical possession;
                            or

                      (2)   Work that has not yet been completed or
                            abandoned. However, "your work" will be deemed
                            completed at the earliest of the following times:

                            (a)   When all of the work called for in your
                                  contract has been completed.

                                           16
                             (b)    When all of the work to be done at the job
                                    site has been completed if your contract
                                    calls for work at more than one job site.

                             (c)    When that part of the work done at a job site
                                    has been put to its intended use by any
                                    person or organization other than another
                                    contractor or subcontractor working on the
                                    same project.

                             Work that may need service, maintenance,
                             correction, repair or replacement, but which is
                             otherwise complete, will be treated as completed.

Id. at 00053.

      The policy contains the following definition of "Property damage":

       17.      "Property damage" means:

                a.    Physical injury to tangible property, including all
                      resulting loss of use of that property. All such loss of use
                      shall be deemed to occur at the time of the physical
                      injury that caused it; or

                b.    Loss of use of tangible property that is not physically
                      injured. All such loss of use shall be deemed to occur at
                      the time of the "occurrence" that caused it.

                For the purposes of this insurance, electronic data is not
                tangible property.

Id. at 00053.

      The policy contains the following definition of "Your work":

      22.       "Your work":

                (a)   Means:

                      (1)    Work or operations performed by you or on your
                             behalf; and

                                            17
                     (2)    Materials, parts or equipment furnished In
                            connection with such work or operations.

                b.   Includes:

                     ( 1)   Warranties or representations made at any time
                            with respect to the fitness, quality, durability,
                            performance or use of "your work"; and

                     (2)    The providing of or failure to provide warnings or
                            instructions.

Id. at 00054.

III.   Standard of Review

       Summary judgment "is appropriate where the moving party has established

'that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."' Burton v. Teleflex, Inc., 707 F .3d 417, 425 (3d

Cir. 2013) (quoting Fed. R. Civ. P. 56(a)). "A fact is material if it might affect the

outcome of the suit under the governing law." Id. When reviewing a motion for

summary judgment, the court views "the facts in the light most favorable to the

non-moving party and draws all reasonable inferences in that party's favor." Id.

"[T]he non-moving party must present more than a mere scintilla of evidence" and

must present evidence on which a jury could reasonably find for that party. Id.

(internal quotation and citation omitted). Additionally, "[s]ummary judgment is

appropriate when the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a
                                           18
judgment as a matter of law." Wright v. Corning, 679 F.3d 101, 105 (3d Cir. 2012)

(internal quotation and citations omitted).

IV.   Discussion

      Utica argues, among other things, that it is entitled to summary judgment

and a declaration that it owes no obligation to defend or indemnify McDonald in

the underlying arbitration action because the four comers of the arbitration

complaint allege contractual and warranty claims against McDonald for supposed

improper or defective work at Pine Run, which does not qualify as an "occurrence"

as defined in the general liability policy. ECF No. 30-2 at p. 2. The Court agrees.

      "[A] liability insurer's duty to defend an insured and its duty to indemnify

are distinct, though related obligations." Sapa Extrusions, Inc. v. Liberty Mut. Ins.

Co., No. 18-2206, 2019 WL 4384187, at *4, _ F.3d _ (3d Cir. Sept. 13, 2019)

(citing Kvaerner US., Inc. v. Commercial Union Ins. Co., 908 A.2d 888, 896 n.7

(Pa. 2006)). "Both are creations of contract." Id. (citing Donegal Mut. Ins. Co. v.

Baumhammers, 938 A.2d 286, 290-91 (Pa. 2007); Genaeya Corp. v. Harco Nat.

Ins. Co., 991 A.2d 342, 347 (Pa. Super. 2010)).

      "[I]n the context of a declaratory judgment action to determine an insurer's

obligations, Pennsylvania courts consistently apply what is known as the 'four-

comers rule."' Id. (citing Lupu v. Loan City LLC, 903 F .3d 3 82, 3 89-90 (3d Cir.

2018) (collecting cases)). "That is, when a policyholder is sued, 'an insurer's duty


                                          19
to defend is triggered, if at all, by the factual averments contained in [the

underlying] complaint[.]"' Id. (citing Kvaerner, 908 A.2d at 896; Am. & Foreign

Ins. Co. v. Jerry's Sport Ctr., Inc., 2 A.3d 526,541 (Pa. 2010); Mut. Ben. Ins. Co.

v. Haver, 725 A.2d 743, 745-46 (Pa. 1999) ("A carrier's duties to defend and

indemnify an insured in a suit brought by a third party depend upon a

determination of whether the third party's complaint triggers coverage."); Ramara,

Inc. v. Westfield Ins. Co., 814 F.3d 660, 673 (3d Cir. 2016)). "And '[i]fthe

allegations of the underlying complaint potentially could support recovery under

the policy, there will be coverage at least to the extent that the insurer has a duty to

defend its insured in the case."' Id. (citingRamara, 814 F.3d at 673; Jerry's Sport

Ctr., 2 A.3d at 541 ).

      "If triggered, the duty to defend also carries 'a conditional obligation to

indemnify in the event the insured is held liable for a claim covered by the

policy."' Id. (citing Gen. Accident Ins. Co. ofAm. v. Allen, 547 Pa. 693,692 A.2d

1089, 1095 (1997)). In other words, "[t]he initial allegations in the underlying

complaint that may trigger the insurer's duty to defend must eventually mature into

provable/acts to spark a duty to indemnify." Id. at *5 (citation omitted).

"[B]ecause the duty to defend is 'broader' than the duty to indemnify, if a court

determines that the former does not exist, neither does the latter." Id. (citing

Kvaerner, 908 A.2d at 896 n.7; Ramara, 814 F.3d at 673).


                                           20
      Accordingly, the Court must decide whether a duty to defend exists by first

reviewing the language of the insurance policy to determine when it provides

coverage and then examining the AAA Complaint to ascertain whether its

allegations constitute the type of instances that will trigger coverage. Lenick

Constr., Inc. v. Selective Way Ins. Co., 737 F. App'x 92, 94 (3d Cir. 2018) (citation

omitted). "When interpreting an insurance policy, we first look to the terms of the

policy." Inda/ex Inc. v. Nat'! Union Fire Ins. Co. ofPittsburgh, PA, 83 A.3d 418,

420 (Pa. Super. 2013). "When the language of the policy is clear and

unambiguous, we must give effect to that language." Id. (citing Donegal Mut. Ins.

Co. v. Baumhammers, 595 Pa. 147,938 A.2d 286,290 (2007) (quoting Kvaerner,

908 A.2d at 897))). "However, when a provision in the policy is ambiguous, the

policy is to be construed in favor of the insured .... " Id. (quotations omitted).

"Also, we do not treat the words in the policy as mere surplusage and, if at all

possible, we construe the policy in a manner that gives effect to all of the policy's

language." Id. (citations omitted).

      As previously discussed, the Utica Policy states that the insurance policy

applies to "property damage" only if the "property damage is caused by an

"occurrence." ECF No. 30-6. "Occurrence" is defined as an "accident ...




                                          21
including continuous or repeated exposure to substantially the same general

harmful conditions." Id. The insurance policy does not define "accident." Id.

      "Words of common usage in an insurance policy are construed according to

their natural, plain, and ordinary sense." Kvaerner Metals Div. ofKvaerner US.,

Inc. v. Commercial Union Ins. Co., 908 A.2d 888, 897 (Pa. 2006) (citing Madison

Construction Co. v. Harleysville Mutual Insurance Co., 735 A.2d 100, 108 (Pa.

1999)). Accordingly, courts "may consult the dictionary definition of a word to

determine its ordinary usage." Id.

      Indeed, in interpreting a commercial general liability contract with identical

language to the provisions at issue in this case that also failed to define "accident,"

the Pennsylvania Supreme Court in Kvaerner took notice that the dictionary

defined "accident" as '"[a]n unexpected and undesirable event,' or 'something that

occurs unexpectedly or unintentionally."' Id. (quoting Webster's II New College

Dictionary 6 (2001)). In Kvaerner, Bethlehem Steel hired Kvaemer Metals to

construct a coke oven battery. Id. at 891. Bethlehem later discovered problems

with the battery and sued Kvaemer for breach of contract. Id. K vaemer sought

defense and indemnity under two occurrence-based commercial general liability

policies. Id. at 891-92. When the insurer disclaimed coverage, Kvaemer sued for




                                          22
declaratory judgment. Id. at 892. The policies at issue in that case contained the

same "accident" definition of "occurrence" as the policy in the instant case. Id.

      The Pennsylvania Supreme Court, having taken notice of the dictionary

definition of "accident" noted that "[t]he key term in the ordinary definition of

'accident' is 'unexpected.' This implies a degree of fortuity that is not present in a

claim for faulty workmanship." Id. So, the court reasoned that "provisions of a

general liability policy provide coverage if the insured work or product actively

malfunctions, causing injury to an individual or damage to another's property." Id.

at 898 (quotations and citations omitted). But, "[ c]ontractual claims of poor

workmanship d[ o] not constitute the active malfunction needed to establish

coverage under the policy." Id. Indeed, the court noted the application and

limitations of commercial general liability policies: "The coverage is for tort

liability for physical damages to others and not for contractual liability of the

insured for economic loss because the product or completed work is not that for

which the damaged person bargained." Id. at 899, n.10 (quotation and citation

omitted).

      Accordingly, the court held that because Bethlehem had alleged "only

property damage from poor workmanship to the work product itself," Kvaemer's

"faulty workmanship [did] not constitute an 'accident' as required to set forth an

occurrence under the [commercial general liability] policies." Id. at 900. Thus, the


                                          23
insurer "had no duty to defend or indemnify Kvaemer in the action brought by

Bethlehem." Id.

      Kvaerner's reasoning was extended by the Pennsylvania Superior Court in

Millers Capital Ins. Co. v. Gambone Bros. Dev. Co., 941 A.2d 706 (Pa. Super.

2008), which held that "natural and foreseeable acts ... which tend to exacerbate

the damage, effect, or consequences caused ab initio by faulty workmanship also

cannot be considered sufficiently fortuitous to constitute an 'occurrence' or

'accident' for the purposes of an occurrence based [commercial general liability]

policy." Sapa Extrusions, Inc. v. Liberty Mut. Ins. Co., No. 18-2206, 2019 WL

4384187, at *8, n.6, _ F.3d _ (3d Cir. Sept. 13, 2019) (quotations and citations

omitted).

      In Specialty Surfaces Int'l, Inc. v. Continental Cas. Co., 609 F.3d 223 (3d

Cir. 2010), a manufacturer of synthetic turf was hired as a subcontractor to

construct football fields for a high school. Id. at 227. A different contractor

prepared the base for each field and the subcontractor installed the turf and a third-

party drainage system. Id. The high school sued the subcontractor for breach of

warranty alleging that the drainage systems in the fields had been defectively

construed and installed. Id. at 227-28. Because of the resultant water damage, the

high school asserted that the fields were unstable and the subgrade was ruined. Id.

at 228. The high school later amended the complaint to add breach of contract and


                                          24
negligence claims. Id. The subcontractor requested coverage under an occurrence-

based commercial general liability policy that also defined "occurrence" as an

"accident." Id. at 227-28. The insurer first disclaimed coverage but then agreed to

defend the subcontractor when the high school added the negligence claim in the

amended complaint. Id. at 228-29. The subcontractor eventually sued for a

declaratory judgment that the insurer had to defend and indemnify on all claims.

Id. at 229.

       On appeal, the Third Circuit relied in part on Kvaerner in concluding that

under Pennsylvania law, "[i]n order for a claim to trigger coverage, there must be a

causal nexus between the property damage and an 'occurrence,' i.e., a fortuitous

event." Id. at 231. Moreover, the court reasoned that "[f]aulty workmanship, even

when cast as a negligence claim, does not constitute such an event; nor do natural

and foreseeable events like rainfall." Id. Accordingly, the court held that the

insurer was not bound to defend or indemnify the subcontractor against the original

complaint and that the addition of the negligence claim made no difference

reasoning that the alleged damage to the subgrade, which was not installed by the

subcontractor, did not amount to an "occurrence" because it was "foreseeable." Id.

at 239 (citing Millers Capital Ins. Co., 941 A.2d at 713).

      In the instant case, Pine Run's claims are framed as breach of contract

(Count I), breach of implied warranties (Count II), and breach of express


                                         25
warranties (Count III). However, it is well-settled law in Pennsylvania that it is the

nature of the allegations themselves, not the particular cause of action that is pled

in the complaint that determines whether coverage has been triggered. Sapa

Extrusions, Inc. v. Liberty Mut. Ins. Co., No. 18-2206, 2019 WL 4384187, at *7,

_ F.3d _ (3d Cir. Sept. 13, 2019) (citing Mutual Benefit Ins. Co. v. Haver, 725

A.2d 743 (Pa. 1999)). McDonald does not dispute the fact that the AAA

Complaint claims are framed as breach of contract and breach of implied and

expressed warranties. ECF No. 33 at p. 4. However, McDonald contends that the

Complaint contains numerous, specific allegations of negligence sufficient to

support a tort action, especially in regard to the installation of the PTAC units,

which constitute an "occurrence." Id. Utica, on the other hand, contends that the

contractual and warranty claims in the AAA Complaint do not constitute an

"occurrence" as defined in the Utica policy and thus, do not trigger Utica's duty to

defend. ECF No. 30-2 at p. 4.

      At bottom, the AAA Complaint alleges faulty workmanship. The gravamen

of Pine Run's suit is that "[a]s a result of McDonald's negligent defective

installation of the PTAC units and refusal to correct the defects, Pine Run has

incurred, and continues to incur, significant damages." ECF No. 30-4 at 144. For

example, "McDonald improperly installed the packing, fabricated pans, flashing

and related material during the installation of the new PTAC units," which


                                          26
allegedly caused, among other things, damage to the Pine Run's roof and mold

growth. Id. at ~~ 22 & 40 ("The water underneath the roof from the PTAC leak

had frozen and cracked the roof which now needs to be replaced."). The auxiliary

allegations in the AAA Complaint relate to the other renovation work that

McDonald was contracted to complete for Pine Run, but those allegations also

focus entirely on the overarching claim that McDonald performed its contracted-

for services defectively. As a result, Pine Run "estimates that it will cost $1.8

million just to repair McDonald's faulty work and to remediate the defective

building conditions." See generally, id.

      Thus, Pine Run's allegations do not amount to an "occurrence"-that is, an

unforeseeable, "fortuitous event." McDonald protests this analysis, asserting that

third-party property damage triggers coverage under the commercial general

liability policy, but the discussed cases "hold that any distinction between damage

to the work product alone versus damage to other property is irrelevant so long as

both foreseeably flow from faulty workmanship." Sapa Extrusions, Inc. v. Liberty

Mut. Ins. Co., No. 18-2206, 2019 WL 4384187, at *10, _ F.3d _ (3d Cir. Sept.

13, 2019). It is certainly foreseeable that the faulty installation of air conditioning

units and windows could lead to water damage and the growth of mold. It flies in

the face of logic to say that Pine Run' s alleged damage was the result of an

"accident" rather than the faulty workmanship of both McDonald and Voegele,


                                           27
mainly Voegele in the form of its subcontracted-for work and McDonald in the

form of deficient oversight as the general contractor for this project. As it is

axiomatic that the Utica policy coverage is not triggered by the AAA Complaint,

Utica has no duty to defend McDonald or Voegele in the arbitration proceeding. 6

Accordingly, as Utica has no duty to defend either party, Utica is also not required

to indemnify either party in relation to the same proceeding.

V.    Conclusion

      For the foregoing reasons, Plaintiff Utica Mutual Insurance Company's

Motion for Summary Judgment will be granted and Defendant McDonald Building

Company's Motion for Summary Judgment will be denied. An appropriate Order

follows.



DATED:      10-- \~ ·o<l t°)                         BY THE COURT:




6
 Because the Court has determined that the AAA Complaint claims do not
constitute an "occurrence" under the Utica Policy, the Court need not consider
whether McDonald is an additional insured under the agreement.
                                          28
